 In the Matter of EVA-RAY DRESS MANUFACTURING COMPANY, INC..AND PETITE TOT, INCORPORATEDandINTERNATIONAL LADIES' GAR-MENTWORKERS' UNION, A. F. L.Case No. 10-CA-586.-Decided JanuarT 31, 1950DECISIONANDORDER3On September 20, 1949, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding that.the Respondents had engaged in and were engaging in certain unfair-labor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that the Respondents.had not engaged in certain other unfair labor practices alleged in thecomplaint.Thereafter the Respondents filed exceptions to the Inter-mediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Members Houston,.Reynolds, and Murdock].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prej udicial error was committed. Therulings are hereby affirmed.'The Board has considered the Interme-diate Report, the Respondents' exceptions, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendations'At the outset of the hearing,after the Trial Examiner had denied the Respondents'motion for a continuance,the Respondents' attorney left the hearing room and did notreturn until the General Counsel had put in most of his case.At theclose of the GeneralCounsel's case,the Trial Examiner granted the Respondents a continuance of approxi-mately 1 week.When the hearing resumed, the Respondents called, for cross-examination,all of the General Counsel'switnesses not previously cross-examined, except Nora B. Stroup,and Louise Harbin.With respect to Harbin,the Respondents'counsel stated:"I don'tthink there is anything in reference to Louise Harbin that I would care to particularlyelicit on cross-examination."So far as Stroup is concerned,when the Respondents'counselstated that she was under subpoena but had not appeared,the Trial Examiner stated : "Ifyou are able to secure her presence before the hearing adjourns today, I shall be glad topermit you to cross-examine her."We are of the opinion that the Trial Examiner's rulingin denying the Respondents'motion for a continuance was not prejudicial.However, asthe Respondents apparently desired but were unable to cross-examine witness Stroup, weshall disregard her testimony.In any event,her testimony was merely cumulative.88 NLRB No. 94.361 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Trial Examiner, except insofar as they are inconsistent withthis Decision and Order 21.We agree with the findings of the Trial Examiner that the Re-spondents' decision to cease manufacturing women's dresses was basedon economic considerations but that the Respondents neverthelessdiscriminatorily laid off and thereafter refused to reinstate the em-ployees listed in the complaint, thereby violating Section 8 (a) (1)and (a) (3) of the Act.However, we view the so-called layoffs asdischarges,effected in pursuance of a definite plan by the Respondentsto rid themselves of the Union by permanently terminating the em-ployment of all employee members of the Union and by replacing themwith newly hired employees.Our findings in this respect is amplysupported by the Trial Examiner's findings with respect to the cir-cumstances surrounding the layoffs, fully detailed in the IntermediateReport.'2.The Trial Examiner found that the Respondents, on November14,1948, and at all times thereafter, violated Section 8 (a) (1) and (a)(5) by refusing to bargain collectively in good faith with the Unionas the representative of their employees.The Respondents have ex-cepted.We find no merit in this exception. Specifically, we base ourfinding of refusal to bargain on the following actions of the Re-spondents :(a)The Respondents' failure to consult with the Union, on Novem-ber 14, 1948, and thereafter, with respect to the shutdown of theiroperations and the mass layoff of their employees.4(b)The Respondents' individual bargaining with Albert, Vaughn,and Bozeman .5(c)The institution of a unilateral wage decrease on December 7,1948, without prior consultation with the Union.6(d)Mr. Seplin's referral of Walden to his attorney on December 7,1948.Like the Trial Examiner, we look upon this action as a meredevice to gain time for the completion of the legal steps considerednecessary to circumvent the Union.2The Trial Examiner inadvertently stated the date of Mattie Beall's termination asNovember 23, 1948.We find the correct date was November 24, 1948. This typographicalcorrection, however, does not affect any of the Trial Examiner's other findings.3Member Reynolds would predicate the 8 (3) finding herein solely upon the Respondents'discriminatory refusals to rehire its employees. Inasmuch as neither his colleagues northe Trial Examiner gainsay the fact that the shutdown of the Respondents' operationswere due to economic considerations, he finds it patently inconsistent with such findingto conclude that the layoffs constituted discriminatorydischarges.4 Pepsi-Cola Bottling Company of Montgomery, 72NLRB 601.6Medo Photo Supply Corporation v. N. L. R. B.,321 U. S. 678.IN. L. R. B. v. Winona Textile Mills, Inc.,160 F. 2d 201 (C. A. 8), rehearing denied,April 21, 1947. EVA-RAY DRESS MANUFACTURING COMPANY, INC.363(e)The Respondents' failure to meet with the Union for purposesof collective bargaining after the Union's formal request therefor,contained in its letter of January 31, 1949.Nor do we believe that the Respondents can defend themselves onthe ground that the Union had lost its majority on and after December7, 1948.Such loss of majority, if indeed it did occur, was directlytraceable to the prior unfair labor practices of the Respondents.Ac-cordingly, it could not excuse the Respondents' failure to bargain ingood faith.73.The Respondents also attempted to excuse their violations of theAct on the ground that the manufacture of infants' wear carried onafter December 7, 1948, was not authorized by the corporate charterof the Eva-Ray Company. In effect, the Respondents argue that themanufacture of infants' wear wasultra vices.We agree with the TrialExaminer that this defense does not excuse the Respondents fromliability for the commission of unfair labor practices.Moreover, the Respondents maintain that the contract between theEva-Ray Company and the Union was not binding upon them because(1) the contract was with the Eva-Ray Company and the Eva-RayCompany was out of existence; (2) the contract did not cover em-ployees engaged in manufacturing infants' wear; and (3) the contractwas illegal because its union-security provisions conflicted with Geor-gia law.We do not find it necessary either to adopt or reject thefindings of the Trial Examiner that the contract covered the manu-facture of infants' wear, or that the contract was legal despite itsconflict with Georgia law.We deem these matters immaterial.As-suming, without deciding, that the contract was not binding, this factwould not excuse the Respondents for refusing to bargain with theUnion for a valid and binding contract, nor would it excuse them forthe violations of Section 8 (a) (1) and (a) (3) which we have foundherein.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents Eva-Ray DressManufacturing Company, Inc., Atlanta, Georgia, and Petite Tot, In-corporated, Atlanta, Georgia, jointly and severally, and their officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Ladies'Garment Workers' Union, A. F. L., as the exclusive repr6sentative ofall their employees in the bargaining unit found appropriate in the7Franks Bros.Company v. N.L. R. B.,321 U.S. 702. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report, with respect to rates of pay,wages, hours ofemployment,and other conditions of employment;(b)Unilaterally instituting changes in wages, hours,and workingconditions ;(c)Conditioning reinstatement of discharged or laid-off employeesupon withdrawal from the Union;(d)Discouraging membership in International Ladies' GarmentWorkers' Union, A. F. L., or in any other labor organization of theiremployees, by discriminatorily laying off or discharging and refusingto reinstate any of their employees or by discriminating in any othermanner in regard to their hire and tenure of employment, or any termsor condition of employment; and(e) In any other manner interferingwith, restraining,or coercingtheir employees in the exercise of their rights to self-organization, toform labor organizations,to join or assist International Ladies' Gar-ment Workers' Union, A. F. L., or any other labor organization, tobargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, and to refrain from any andall such activities, except to the extent that such rights may be af-fected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to the 26 individuals listed in Appendix A, attached tothe Intermediate Report, immediate and full employment in the sameor substantially equivalent positions in which they would have beenemployed but for the Respondents' discrimination against them, with-out prejudice to their seniority and other rights and privileges, in themanner set forth in the section of the Intermediate Report entitled"The remedy,"and make them whole for any loss of pay they mayhave suffered by reason of the Respondents' discrimination againstthem, by payment to each of them of a sum of money equal to theamount which she would normally have earnQd as wages during theperiod from the date of the Respondents' discrimination against her,to the date of the Respondents'offer of reinstatement,less her netearnings during said period;(b)Upon request, bargain collectively with International Ladies'Garment Workers' Union, A. F. L., as the exclusive representativeof all the employees in the bargaining unit found appropriate in theIntermediate Report, with respect to rates of pay,wages, hours ofemployment, and other conditions of employment, and if an under- EVA-RAY DRESS MANUFACTURING COMPANY, INC.365-standing is reached, embody such understanding in a signed agree-Iilent;(c)Post at their Atlanta, Georgia, plant, copies of the notice at-tached hereto and marked Appendix A.8Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, after:being duly signed by the Respondents' representatives, be posted bythe Respondents immediately upon receipt thereof, and maintainedby them for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employes are customarilyposted.Reasonable steps shall be taken by the Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial; and(d)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order, what steps the Re-spondents have taken to comply herewith.-IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-m issed, insofar as it alleges that the Respondents threatened to lock,out and refuse employment to employees because of their union mem-bership and activities, or threatened and warned employees that theywould close the Atlanta plant and move from the city to avoid dealing-with the Union.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with INTERNATIONALLADIES' GARMENT WORKERS' UNION, A. F. L., asthe exclusiverepresentative of all our employees in the appropriate unitdescribed below.WE WILL NOT unilaterally institute changes in wages, hours,and working conditions.WE WILL NOT condition reinstatement of laid-off or dischargedemployees upon withdrawal from the union.WE WILL NOT discourage membership in INTERNATIONALLADIES' GARMENT WORKERS' UNION, A. F. L., or any, other labororganization of our employees, by discriminatorily laying off ordischarging and refusing to reinstate any of our employees or8In the event that this Order is enforced by decree of a United States Court ofAppeals,there shall be inserted before the words:"A DECISION AND ORDER" thewords:"A DECREE OFTHE UNITEDSTATES COURTOF APPEALS ENFORCING." 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminate in any other manner in regard to their hire and'tenure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or,coerce our employees in the exerciseof their rightsto self-organ-ization, to form labor organizations, to join or assist INTERNA-TIONAL LADIES' GARMENT WORKERS' UNION, A. F. L., or any otherlabor organization, to bargain collectively through representa-tives of their own choosing,to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or pro-tection, and to refrain from any and all such activities,except to,the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized by Section 8 (a) (3) ofthe Act.WE WILL offer to the following named individuals immediateand full employment at their former or substantially equivalentpositions,without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of pay suffered-as a result of the discrimination against them :Nell AlbertMattie BeallMyrtle BozemanDorothyBrewsterMarie CauseyAlice CoachmanClara DennisNettie FergusonOdelle GossLouise HarbinMary HardwickPearl HesterMrs. J. A. JohnsonDella MaxwellLeila McDermottFannie MillerAlma MooreMary PikeVirginia PittMildred RawlinsSusie M. SmithNora StroupBeatrice TaylorGeorgia L. TeateGeorgia WardJessieWilsonWE WILL bargain collectively upon request with INTERNATIONAL.LADIES' GARMENT WORKERS' UNION, A. F. L., as the exclusiverepresentative of all the employees in the bargaining unitdescribed herein, with respect to rates of pay, wages, hours ofemployment,and other conditions of employment,and if anunderstanding is reached,embody such understanding in a signedagreement.The bargaining unit is :All our employees employed at our Atlanta plant,exceptfor office and clerical employees,and guards,professionalemployees, and supervisors,as definedin the Act. EVA-RAY DRESS MANUFACTURING COMPANY, INC.367All our employees are free to become or remain members of said-anion or any other labor organization.EVA-RAY MANUFACTURING COMPANY, INC.,Employer,By---------------------------------------------(Representative)(Title)Dated--------------------PETITE TOT, INCORPORATED,Employer.By -------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. William M. Pate,for the General Counsel.Mr. Arnold S. Kaye,of Atlanta, Ga., for the Respondents.Mr. Joseph JacobsandMrs. Joe Lee Walden,of Atlanta, Ga., andMr. Michael.Keene,of Chattanooga, Tenn., for the Union.STATEMENTOF THECASEUpon a second amended charge filed April 4, 1949, by International Ladies'Garment Workers' Union, A. P. L., herein called the Union, the General Counselof the National Labor Relations Board,' by the Regional Director of the TenthRegion (Atlanta, Georgia), issued a complaint dated May 27, 1949, against:Eva-Ray Dress Manufacturing Company, Inc., and Petite Tot, Incorporated,herein called the Respondents, alleging that the Respondents had engaged in andwere engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1), (3), and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended (61 Stat. 136), herein called the Act.Copies ofthe complaint, the said charge, and the notice of hearing were duly served onthe Respondents and the Union.With respect to the unfair labor, practices, the complaint alleged in substancethat the Respondents: (1) On various dates between November 14 and 26, 1948,laid off 26 named employees' and thereafter failed and refused to reinstate thembecause of their union membership and activities; (2) on December 7, 10, 20,1948, and January 29, 1949, and since, refused to bargain collectively with theUnion,.the duly designated representative of a majority of the employees in anappropriate unit, as the exclusive representative of all the employees in saidunit; and (3) by the above and by certain other stated acts, interfered with,1The General Counsel and his representativeare herein referred to as the GeneralCounsel and the National Labor Relations Board as the Board.'Nell Albert, Mattie Beall, Myrtle Bozeman, Dorothy Brewster, Marie Causey, AliceCoachman, Clara Dennis, Nettie Ferguson, Odelle Goss, Louise Harbin, Mary Hardwick,Pearl Hester, Mrs. J. A. Johnson, Della Maxwell, Leila McDermott, Fannie Miller, AlmaMoore, Mary Pike, Virginia Pitt, Mildred Rawlins, Susie M. Smith, Nora Stroup,BeatriceTaylor, Georgia L. Teate, Georgia Ward, and Jessie Wilson.Thenames as listed hereare as established by the record. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestrained, and coerced their employees in the exercise of rights guaranteed i.n,the Act.By its answer filed June 21, 1949, Respondents admitted the layoff of theemployees and admitted that the Union was the exclusive representative of theemployees in the alleged unit for the purposes of collective bargaining, but theydenied the commission of any unfair labor practices.Respondents also pleaded an affirmative defense which may be summarized'as follows : That because of a steady decline in the ready-to-wear business EvaRay Manufacturing Company, Inc. (hereinafter called Eva-Ray), who was undera contract with the Union, ceased in November 1948, the manufacture of women'souter-wear apparel in which it had been exclusively engaged, laid off the em-ployees named in the complaint, disposed of its stock of goods, withdrew froinbusiness, and was legally dissolved as a corporation on February 2, 1949; thatPetite Tot, Incorporated (hereinafter called Petite Tot), a separate and distinctcorporation, obtained a charter on February 2, 1949, and engaged in the businessof manufacturing infants' sunsuits, rubber panties, and other lines of infants'wear ; that though the officers and stockholders of both corporations were sub-stantially the same, no discrimination was exercised against the members of theUnion ; that some members were in fact employed by Petite Tot and others wereasked to return to work for it but refused to work on the new product at thewages offered.Pursuant to notice a hearing was held on June 28 and 29 and July 7 and 8,1949, in Atlanta, Georgia, before George A. Downing, the undersigned TrialExaminer, duly designated by the Chief Trial Examiner.The General Counseland the Respondents were represented by counsel and the Union by representa-tives.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence pertinent to the issues was afforded all parties.As the hearing opened Respondents renewed their motion for a continuancewhich had been previously denied by the Regional Director and added to thatmotion other grounds orally stated.The motion was denied.' At the conclu-sion of the General Counsel's case on June 29, Respondents renewed their motionfor a continuance on grounds orally stated.The hearing was thereupon ad-journed to July 7.At the conclusion of the General Counsel's case, Respondents moved to dismissthe complaint insofar as it charged a refusal to bargain.Ruling was reserved;said motion is now hereby denied.At the conclusion of the hearing the General Counsel's motion to conform thepleadings to the proof in matters not of substance was granted without objec-tion.The parties were afforded an opportunity to make oral argument and tofile briefs, proposed findings of fact, and conclusions of law.Oral argument wasmade by the General Counsel and the Respondents.No briefs have been received.3 Respondents were advised that they might move for a continuance or suspension ofthe hearing at the conclusion of the General Counsel's case if they were not then pre-pared to go forward with their own case. Respondents' counsel contended that becauseof the absence of Mrs. Rose Seplin (secretary and treasurer of Respondent corporations),he would not be able advantageously to cross-examine the General Counsel's witnessesand there would be no point in his remaining at the bearing. Shortly thereafter, andafter entering into certain stipulations with the General Counsel, Respondents' counselleft the hearing room without announcement of his withdrawal.lie returned on themorning of June 29, and participated in the remainder of the hearing. EVA-RAY DRESS MANUFACTURING COMPANY, INC.369Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSEva-Ray Dress Manufacturing Company, Inc., was a Georgia corporation fromAugust 2S, 1946, until February 2, 1949, with its principal office and only manu,facturing plant at Atlanta, Georgia, where it was engaged in the manufacture,sale, and distribution of women's dresses.Petite Tot, Incorporated, was incorporated as a Georgia corporation on Febru-ary 2, 1949,and sincethat (late has maintained its principal office at Atlanta,Georgia, hasmaintainedthe same plant previously maintained and operated byEva-Ray, and has continuously engaged in the manufacture, sale, and distributionof infants' pants and bibs.In the course of its operations from August 28, 1946, to February 2, 1949, Eva-Ray purchased raw materials consisting principally of piece goods andtrimmingsvalued inexcessof $50,000 annually, approximately 50 percent of which waspurchased outside the State of Georgia and shippedin interstatecommerce to itsplant in Atlanta.During the same period it sold finished products consistingof women's dressesvalued in excess of $100,000 annually, approximately 50 per-cent of which was sold and shipped to customers outside the State of Georgia.Since February 2, 1949, Petite Tot has purchased raw materials consistingprincipallyof piece goods and trimmingsvalued in excess of $25,000, approximately50 percent of which was.purchased outside the State of Georgia and shippedin interstate commerce to its plant in Atlanta.During the same period it soldfinished products consisting principally of infants' pants andbibs valued inexcess of $50,000, approximately 50 percent of which hasbeensold and shippedto customers outside the State of Georgia.It is hereby found that the Respondents were, at all times covered by the com-plaint, engaged in interstate commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDInternational Ladies' Garment Workers' Union, A. F. L., is a labororganizationadmitting to membershipemployeesof Respondents.III.THE UNFAIR LABOR PRACTICES 4A. The events1.Background and bargaining history ; the contract ; the two corporationsRespondents were family corporations owned jointly by Adolph Seplin andRose Seplin, his wife, they being the sole stockholders, directors, and officersIThe findings in this division of the report are based upon a preponderance of theevidence,after a consideration of all the testimony and on the basis of all the availableevidence.SeeH. Milton Newman,etc., 85 NLRB, 725, decided August 18, 1949, footnoteS.Much of the testimony in this case is not in irreconcilable conflict.Where such con-flicts exist between the testimony of the Seplins and that of other witnesses, they have beenresolved against the Seplins who did not make a favorable impression as witnesses. On anumber of questions their disclaimer of knowledge of elementary matters concerning theircontract with the Union, the operations of their business, and the successorship of PetiteTot was implausible,if not incredible. 370DECISIONSOF NATIONALLABOR RELATIONS BOARDof both corporations.Eva-Ray had been incorporated on August 28, 1946, priorto which the Seplins had operated the business for about 3 years as a copartner-ship.Before that Adolph Seplin had been employed for years as designer andproduction manager by other manufacturers of women's apparel in Atlanta andNew York.After entering business for themselves the Seplins had always bargained col-lectively with their employees.Since May 31, 1946, the contract was with thecharging Union,' and covered a term of 3 years,with provision for year-to-yearrenewal thereafter.Briefly summarized,the provisions of the contract whichare pertinent to the issues are as follows :The contract recited that the Eva-Ray firm was engaged "in the productionof dresses and/or other articles of wearing apparel" and that the Union repre-sented the workers in the industry.It obligated the firm "to employ in themanufacture of all products produced by or for the Firm none but membersin good standing with the Union,or those who have signified their willingnessand intention of so becoming after six(6) weeks employment by the Firm."The firm also agreed to call upon the Union for all additional workers when-ever needed,but the contract provided that should the Union fail to provide skilledand efficient. workers upon such call,the firm might employ additional workerswho should be informed by the firm that they must apply for membership in theUnion and become members thereof if they were to be retained for a periodgreater than 6 weeks.The firm also agreed to notify the Union at the time ofemployment of such new workers.Separate wage scales were provided for garments selling for more than $24 perdozen(as did dresses)and at less than$24 per dozen(as did babies wear).Itwas mutually agreed "that every reasonable effort will be made by bothparties to this agreement to see that equal division of work shall prevail at alltimes during the life of this agreement."The contract also provided that it should apply "to this shop, or any othershop, or shops,operated by the Firm,or which may be operated by the Firm, andalso applies to any and all finished merchandise manufactured for or by theFirm."The contract was in effect between Eva-Ray and the Union during the periodof the alleged commission of the unfair labor practices charged in the com-plaint.All production employees were members of the Union and all union dueswere checked off.Eva-Ray was dissolved by order of court on February 2, 1949, and Petite Totwas incorporated on the same day. Petite Tot continued to occupy and to usethe same plant and office premises as Eva-Ray and under the same leases It alsoused the same sewing machines and other equipment with the exception of5According to the testimony of Walden,the Union's international representative, thecontract was signed in September 1946.6Petite Tot's occupancy of the premises was under Eva-Ray's unexpired lease whichhad been renewed a few months earlier for a 5-year term. Petite Tot also succeeded toother assets and liabilities of Eva-Ray.Thus,Fields, the bookkeeper for both corpora-tions, testified that Petite Tot collected Eva-Ray's old accounts receivable, paid its unpaidaccounts payable, and sold dresses and piece goods and received the proceeds. EVA-RAY DRESS MANUFACTURING COMPANY, INC.371certain special machines which were not required in themanufacture of in-fants'wear.Petite Tot also continued to employ the same clericalstaff andto operate with the identical ownership and management. There was in facta practical continuity of entity and operation, the only change being in thename of the corporation and in the trade name of the product 72.The decision to abandon the manufacture of women's dresses ; the layoffSometime in September or October 1948, the Seplins, found that the sale ofEva-Ray's products had dropped alarmingly, that the inventory of finisheddresses had increased accordingly, and that it was questionable how long Eva-Ray could continue to operate and meet its payroll. The Seplins at first de-cided to shut down temporarily with the idea of resuming the manufacture ofdresses after they should have sold the dresses on their racks; and they thenconsidered alternatively the plan of converting to a new type of product or lineof goods which would require a lesser amount of material' and which could bemanufactured at lower wage rates than they were paying under the contractwith the Union. The latter plan was also to be depended upon their beingable to develop a market for the new line.Accordingly, in late October or early November the Seplins discontinued cut-ting their spring line (testimony of Gladys B. Orr) and beginning on November14, they proceeded gradually to shut down the operations and to lay off the em-ployees until November 26, when all materials previously cut had been processedinto finished dresses.By that date all the employees named in the complainthad been laid off, and there remained on the job only two employees, Gladys B.Orr and Ed Brackett, a cutter.°In the meantime, for 2 or 3 weeks prior to the layoffs, Mrs. Seplin had as-signed Orr (later a forelady under Petite Tot), to the manufacture of baby sun-suits and panties as samples for selling purposes.The employees were notinformed at any time prior to or during the shutdown of the possibility of aconversion to a different product or that the Eva-Ray Company would be dis-solved.10In effect they were informed only that the stockroom was full of com-7The product, infants' wear, was the same which Eva-Ray had been manufacturingfrom December 7, 1948, to February 2, 1949.Petite Tot at no time has engaged in themanufacture of women's apparel, though its charter authorized it to do so.s Thereby requiring a smaller amount of capital to be tied up in piece goods.6The record establishes that the employees were laid off as follows :Georgia Ward, November 14.Myrtle Bozeman, November 15.Leila McDermott, November 15.Marie Causey, November 15.Susie M. Smith, November 15.Nell Albert, November 16.Dorothy Brewster, November 18.Nora Stroup, November 19.Beatrice Taylor, November 21.Odelle Goss, November 22.Mattie Beall, November 23.Alma Moore, November 23.Alice Coachman, November 24.10Yet Seplin testified that he knew at theprocess of changing to the manufacture ofdissolve Eva-Ray had already been made.Clara Dennis,November 24.Nettie Ferguson,November 24.Mary Hardwick,November 24.Della Maxwell, November 24.Fannie Miller, November 24.Mary Pike,November 24.VirginiaPitt,November 24.JessieWilson, November 24.Louise Harbin,November 26.Pearl Hester,November 26.Mildred Rawlins,November 26.Georgia L.Teate, November 26.Mrs. J. A. Johnson,November 26.time of the shutdown that has was in theinfants' clothes and that the decision to882191-51-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDpleted dresses which. the Seplins were unable to sell ; that the plant would beshutdown until the stock was disposed of ; that the employees were being laidoff until operations could be resumed, probably around the first of the year;"and they were either expressly told or left under the impression that they wouldbe called back when operations were resumed.On some occasions the Seplins blamed their difficulties on their salesmen, sayingthat the salesmen had ruined their business (testimony of Myrtle Bozeman andNell Albert).Some of the employees (Albert, Stroup, and Bozeman) inquired whether theyshould apply for unemployment compensation or seek other employment.TheSeplins suggested that they delay doing so ; that they wait a week or two because"something might turn up"; and Seplin assured Bozeman she would not losemoney.3.Subsequent developments ; the resumption of operationsAfter the layoff a number of the employees called at the plant for their payor their personal belongings and some of them had further conversations withMrs. Seplin or Mrs. Fields.On the Friday following their layoff on November 26, Rawlins and Teatereturned to the plant for their pay.Mrs. Seplin told them on the occasion, "Girls,there will be no more Eva-Ray." There was no explanation of the announcement.Mrs. Fields, the bookkeeper, admitted that she made similar statements to "quitea few" of the employees just after the layoff."When, on the same Friday Harbin returned for her pay, Mrs. Seplin madeno reference to the Eva-Ray Company but said only "well, I am sorry thingshappened like they have.We will probably be together soon."Bozeman and Stroup returned to the plant together 2 or 3 weeks after the lay-off 13 and before Christmas.To Stroup's inquiry as to when she might again.be needed, Mrs. Seplin replied that "maybe you had better go ahead and look foranother job because it doesn't seem as if business is going to pick up that wecan use you."Mrs. Mattie Beall (the union chairlady), who was laid off on November 23,testified that she returned to the plant about a month later to see about gettingher group insurance converted into an individual policy.She inquired of Mrs.Seplin, "How are you getting along with your new work?" And Mrs. Seplinreplied, "Well, we are just getting started."Respondents did not notify the Union of the proposed shuntdown or layoff,or later inform it of the fact.Neither did the Seplins discuss any feature ofthe matter with Mrs. Beall, the shop chairlady,, nor did they say anything to,her to the Union about changing the type of product.In the meantime there was no cessation in the manufacture of sample sun-suits and panties for infants.Orr, who had been assigned by the Seplins to that11Testimony of Susie M. Smith and Alma M. Moore. To the same general effect wasthe testimony of Georgia L. Tate, Mildred Rawlins, Nell Albert, and Myrtle Bozeman.12 It is clear from the record that in making statements to employees, Fields was convey-ing information which the Seplins either expressly or impliedly authorized.FurthermoreFields was closely identified with the management, being privy to all managementcouncilsand an active participant and adviser therein. In her dealings with and statements to theemployees she was obviously acting as Respondents' agent.13+Stroup's testimony.Bozeman attempted to fix the date of the visit at November 20.She was obviously mistaken in this view of her testimony that the plant was shutdownand that only Orr and Brackett were working. EVA-RAY DRESS MANUFACTURING COMPANY, INC.373work prior to and during the layoff, was retained and worked continuously onsamples.Brackett, Respondents' cutter, similarly was retained.On or about December 7, Eva-Ray began the manufacture of infants' wear forinventory and to fill orders.14There is no dispute, however, that (with twoexceptions) the Seplins called none of their former emlloyees to come back towork or made any attempt to procure them."One of the exceptions was Nell Albert, a friend of Gladys Orr. Albert testifiedthat Mrs. Seplin called her on a Thursday about 2 weeks before Christmas andtold her that it was on the strength of Orr's suggestion or recommendation thatshe was calling ; that she would like Albert to come back to work for her but thatshe wasn't in the Union then and she couldn't pay what she had paid before ;that 70 cents an hour was as much as she could pay. Albert stated she would'see Mrs. Seplin in person the next day, and she did so at the plant.Mrs. Seplinrepeated then the statement made on the telephone that "they were not in theunion any more" and added that she "didn't want any of her old girls back" butthat she wanted Albert on the strength of her friend Orr.Mrs. Seplin againtold Albert the rate would be 70 cents an hour and Albert said she would notreturn to work.Both during the telephone conversation and at the plant Mrs. Seplin cautionedAlbert not to tell anyone that she had called Albert "because slie didn't wantany of her old operators back and didn't want them to know she had called'.[Albert] and asked [her] to come back."On cross-examination Albert testified.that the only reason Mrs. Seplin gave for not wanting her former operators backwas that she was operating a nonunion shop.Myrtle Bozeman was the only other former employee who was called. Shetestified that about a week or two before Christmas Mrs. Seplin called her onthe telephone and asked her whether she would come back to work ; that Mrs.Seplin said she could pay only 55 cents an hour, and added, "first I have got totell you it isn't going to be a union shop. You will have to go down and get awithdrawal from the Union and then come on in to work . .." Mrs. Seplin alsotold Boseman, "not to spread it around to the other girls because [she] didn'twant any of the old girls at all."Boseman did not report to work.14Respondents stipulated that after the plant of the Eva-Ray Dress ManufacturingCompany, Inc.,was closed in November 1948,it resumed operations for the manufactureof babies'pants and bibs on December 7, 1948,and that it employed the number ofemployees hereinafter shown for the number of hours shown :Week ending:Number ofemployeesTotalhoursworkedDec.8-------------------------------------- --762.5Dec.15 ---------------------------------------12288Dec.22---------------------------------------17530Dec.29---------------------------------------15297.25Jan. 5-----------------------------------------30598Jan.12---------------------------------------25697Jan.19---------------------------------------22623Jan.26---------------------------------------19399Fields testified that the manufacture of infants' wearfor inventoryfirst of December.Mrs. Seplin testified that after Seplin got a few orders she reemployed.a few peoplefor the purpose of filling the orderssometime in December.In the face of the foregoing evidence Respondents'counsel argued that Eva-Ray did;not engage in operating the plant nor in manufacturing infants' wear after the shutdown.The contrary is found.11 In the meantime Respondents had begun actively,around the first of December,to. recruithelp through the Georgia State Employment Service and by advertisement in the, localnewspapers.In all cases the requests were simply for machine operators. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDMrs. Seplin admitted she called Albert and Bozeman about coming back towork, that she told them.she could not pay the price she was paying before, butdenied that she told either of them that they would have to withdraw from theunion or that she was ,operating a nonunion shop.Mrs.Fileds testified sheheard Mrs. Seplin's end of the telephone conversations and heard Mrs. Seplinsay nothing about a nonunion shop.However, Fields did hot claim to hearthe conversation at the plant between Albert and Mrs. Seplin.The testimony of Albert and Bozeman was indirectly corroborated by InezVaughn.This witness, who had quit before the layoff,testified that she calledMrs. Seplin on the telephone a few days before Christmas and asked for a joband that Mrs.Seplin said,"Well, we are running a nonunion shop now."The undersigned finds that Mrs. Seplin's denials are insufficient to overcomethe preponderant weight of the testimony of Albert,Bozeman, and Vaughn.Theirversion of the conversations is accepted and it is found that Mrs. Seplin in factmade the statements which they attributed to her.Other evidence establishes conclusively that the Seplins were operating "non-union" and that they would not reinstate their former employees.16Indeed,Seplin himself refused point-blank two requests by Walden that the formeroperators be reinstated.Thus Walden testified that in November and about a week after the shut-down, she talked with Seplin on the telephone telling him she had heard he wasmoving his plant to Alpharetta(a small town approximately 30 miles fromAtlanta).He denied the report.He confirmed the fact that Eva-Ray was outof business and stated he had no intention of opening any shop until aroundJanuary.She asked if he would call his operators back and Seplin said he"wasn't going to put those operators back to work;they had forced him out ofbusiness and he didn'tneed any of them." Although Walden had heard theplant was back in operation on infants' wear, that subject was not mentionedby either of them.Around the 7th or 10th of December,Walden called at the plant in companywith Michaeal Keane, an organizer of the Union,and inquired of Seplin "whatpart of his contract he expected to live up to." Seplin replied that the contractwas between Eva-Ray and the Union and that Eva-Ray was out of existence.Walden's testimony continued as follows :I said, PI understand you are operating your plant on children's wear"I asked that he take his people back to work and he said,"They won't comeunder this contract.I suggest[you] get your attorney and I will get mine.and we will work out a contract."I said, "That won't be necessary.The contract we have in existence takescare of the low-price merchandise you are now manufacturing."I insisted he put his people back to work . . . I said, "Put your peopleback to work before you ask for new people."Q.What did he say?A.He said he wouldn't hire them back under any circumstances, thatthey had forced him out of business.[Italics supplied.]Keane who was present at the conference testified that Seplin's attitudeseemed hostile;that his position was that the Union and its people were respon-sible for him going out of business and that he was fed up with them ; thatSeplin's only response to Walden's inquiry about living up to the contract was18According to Orr's testimony there were not over 3 or 4 union members amongapproximately 70 employees of Petite Tot. EVA-RAY DRESS MANUFACTURING COMPANY, INC.375that he was "all through" and that "the lawyers will take care of everything."However, Seplin did not state who his lawyer was nor did Walden or Keane askhim."Walden testified that she had no further conferences or conversations withSeplins concerning the reinstatement of employees ; that she called him on thetelephone once later in December but mentioned only the matter of a check formonies due by the Company to the employees' health and welfare fund.Seplin testified that when Walden came in to see him he was depressed becauseof his inability to dispose of his stock of dresses and that he could hardly speakto her; that Walden asked him, "Adolph do you realize what you are doing?"And that he replied, "Joe, I don't know what I am doing, I have "got to go toNew York, I have got to dispose of my dresses. I don't know what to do. Thebest thing is to go to my lawyer. Let my lawyer get together with yours andlet's see what we can work out."He testified that he meant that the lawyersshould get together for the purpose of working out some mutually satisfactorycontract ; that he was so entirely broken down then he wasn't in a position totalk to Walden.He admitted on cross-examination telling Walden that theemployees had put him out of business.Seplin's testimony contained no express denial of much of the more significantportions of Walden's testimony, e. g., the request for reinstatement and therefusal.To the extent that conflicts exist on material matters they are resolvedin favor of Walden, who was corroborated by Keane. It is therefore found thatthe conversations on the two occasions in question occurred substantially astestified to by Walden.4.Subsequent eventsOn January 5, 1949, the Union filed an original charge (served on January 7)alleging interference and discrimination against the laid-off employees.OnJanuary 13, a first amended charge was filed (served on January 14), chargingsubstantially the same violations.On January 29, 1949, attorneys for the'Union wrote Eva-Ray reiterating thedemands previously made by Walden for reinstatement of the employees "accord-ing to the terms of the contract."On January 31, the attorneys wrote Eva-Rayas follows:,As attorneys for the International Ladies' Garment Workers' Union andLocal No. 122 of this Union, we hereby notify you of the Union's desire toopen and modify the contract presently existing between you and the Unionat the expiration of the said contract.This notice is given to you in accordance with Section 8 (d) of theNational Labor Relations Act, as amended in 1947.It is requested that you advise our office as to a suitable time for a meetingand conference between you and the Union for the purpose of negotiating anew contract.No acknowledgment of or reply to the letter of January 29 was made. OnFebruary 9, Respondents' counsel wrote the Union's attorneys as follows :Re : Eva-Ray Dress Manufacturing Co., Inc.This is in reply to your letter of January 31, in reference to the subjectcompany.17Walden also testified that during her visit she saw the name "Petite Tot, Inc." on alittle sign outside the office and on the boxes being shipped out of the plant. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the fact that this corporation was dissolved and has surrenderedits charter, it will not be in any position to enter into any negotiations forcontractual relationships henceforth.There were no further letters or negotiations between the parties 18On April 4, 1949, the Union filed a second amended charge (on which the com-plaint was issued) in which was -included a charge that Respondents had on andat all times after November 24, 1948, refused to bargain with the Union.B. Concluding Findings1.The discriminatory layoff and refusal to reinstateThe evidence is not in conflict that economic conditions inspired the Seplins'initial idea of a temporary shutdown-i. e., the operators would be laid off untilsalespicked up, then the operators would be recalled and the manufacture ofdresses resumed.It is recognized that an employer may lawfully discontinue, reduce, or changeits operations for any reason whatsoever, good or bad, sound or unsound, in itssolediscretion, and without censorship from the Board, provided only that theemployer's action is not motivated by a purpose to interfere with and to defeatits employees' union activities. If the latter purpose is the true purpose, it isunlawful."There is no indication that the initial state of Respondents' planning was con-ceived with discriminatory intent. Immediately, however, and without puttingtheir original plan into effect, the Seplins decided to convert if possible to a newproduct which would require less operating capital, both for raw materials andfor wages.This stage of their thinking and planning also would not necessarilyinvolve an intent to discriminate against their employees or not to bargain withthe Union.However, under the Seplins' conception of their situationvis-a-vistheir employees and the Union, their new purpose could only be accomplished bygetting rid of their union employees, getting out of the union contract, and gettingnew employees at wage rates lower than those fixed in the contract. ThusFelds testified for Respondents that the decision to manufacture infants' clotheswas based among other things on the Seplins' view that they could no longer paythe union scale, and for that reason also they would be unable to take back theirold employees.Similarly one reason given by Mrs. Seplin for failing to call backher old operators was that she thought that if she got employees through theUnion she would have to pay union rates.Actually, the contract provided a substantially lower wage scale for apparelselling(as did infants' wear) at cheaper prices. The Seplins ignored thatprovision, and adopted an even lower scale.Furthermore, Seplin openly blames 'the Union and the employees for puttingfilm out of business.That conviction on his part, in the light of the course ofevents which ensued, obviously played an important part in influencing theabandonment of the initial idea to resume operations on ladies' wear.For if thelatter course were to be followed, the contract would unquestionably remain ineffect, obligating the reinstatement of union-member employees.'8Seplin testified that about a month after Petite Tot began operations, John S. Martin,whom he identified as a representative of the Union,was out to see him as a friend," butSeplin's recital of the conversation does not indicate that Martin's visit was an officialone or that-it in any manner related to Union's charges or to its attempts to bargain.19Pepsi-Cola Bottling Company of Montgomery,72NLRB 601. EVA-RAY DRESS MANUFACTURING COMPANY, INC.377The foregoing considerations had obviously been taken into account in ad-vance of the initial layoff.Thus, there is no dispute that Orr had been as-signed to the making of sales samples of infants' wear at least 2 or 3 weeksprior thereto zJ In fact, the consummation of the plan to convert to infants'wear had progressed so far at the time of the shutdown that Seplin admittedthe decision to dissolve Eva-Ray had already been made and that the plant wasthen in process of changing to the manufacture of infants' clothes.That the new plan was not conceived in good faith but' with intent to dis-criminate against their union-member employees is most glaringly apparent fromthe methods the Seplins resorted to in effecting the layoff and the resumptionof operations.Thus, no notification was given the Union of the impending shut-down and the mass layoff. The employees were expressly informed or led tobelieve that operations would be resumed on ladies' wear around the first of theyear and that they would be called back. The employees were lulled into asense of security by Seplin's encouragement not to apply for unemployment com-pensation and not to seek other employment.Neither the employees nor theunion was informed that Eva-Ray was to be dissolved or that conversion toinfants'wear was contemplated, much less that it was imminent.With the layoff completed on November 26, however, the mask began quickly todrop.In not more than 1 week, employees of the plant were openly informedthat "Eva-Ray is no more."And still with no mention of the immediately im-pending manufacture of infants' wear for sale and for inventory, employees wereencouraged to seek other employment. Instead of the earlier statement "wewant all our old girls back," Mrs. Seplin was stating the contrary to Bozemanand Albert and cautioning them not to mention the fact that she had called them:'.The complete dropping of the mask occurred during Walden's first conversa-tion with Seplin around the first of December. Seplin then openly blamed theemployees for putting him out of business and said he had no intention of puttingthem back to work. Again, no reference was made to the imminent conversionto infants' wear.It is therefore clear from the entire evidence and is hereby found that theeconomic factors advanced by the Respondents, though they constituted a validand logical reason for a curtailment of or change in operations, furnished onlythe initial impetus for the planning and were seized upon by the Seplins as anexcuse for expanding their plan into one by which they could at one strokesolve their immediate financial difficulties, rid themselves of their union em-ployees, and escape from a union contract which they considered onerous.The series of shifting and legalistic defenses which were asserted by the Re-spondents afford no support for Respondents' position. Indeed, they furnish,when analyzed, further evidence of Respondents' bad faith and further supportfor the conclusions above reached.Aside from the unexplained contention that his employees had forced him outof business, Seplin stated to Walden two other reasons why he would not considerreinstating his employees: (1) The contract was with Eva-Ray and Eva-Ray2OThough a number of the General Counsel's witnesses were under the impression thatthere was something secretive about Orr's activities, the evidence shows that she workedopenly among her fellow employees.However, as found above, theSeplins at no timeprior to the final shutdown made any statement, explanation, or announcement to theemployees or the Union of the contemplated conversion to infants' wear.X21Yet contemporaneously, Respondents were seeking the new machine operators withwhich it resumed operationson December 7. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas.out of existence; and (2) the contract would not cover employees engaged inmanufacturing infants' wear.During the hearing, the following additionaldefenses were asserted : (3) Different skills were involved in the manufactureof infants' wear than in the manufacture of dresses; (4) Eva-Ray's charter didnot authorize it to engage in the manufacture of infants' wear; and (5) thecontract was illegal because its union shop provisions were in conflict with theGeorgia statute.Though most of these defenses, even if true, would constitute no defense tothe unfair labor practices found herein,22 each will be examined on its merits anditwill be pointed out wherein the evidence fails to sustain each.They will bediscussed in order.(1)Eva-Ray did not go out of existence until it was formally dissolved on'February 2, 1949.No explanation appears of the statements made to a numberof employees by Mrs. Seplin and Fields, certainly as early as December 3, that"there is no more Eva-Ray." Indeed, at that time it does not appear thatdissolution proceedings would even have been started, since the Georgia statuteprovided for only 4 weeks' publication of a petition for dissolution.GeorgiaActs 1938, pp. 214,et seq.Furthermore, evidence previously recounted estab-lishes that Eva-Ray actually operated the plant and engaged in the manufactureof infants' clothes on a substantial basis for approximately S weeks prior to'February 2.(2)Respondents contended that the infants' garments which were being madepartly of rubber and plastic materials, did not fall within the definition ofwearing apparel as used in the contract ; that such manufacture would not fallwithin what is considered the apparel industry ; that the parties intended thecontract to cover, and on its face it did cover, only workers in the apparelindustry.Itwas contended also that there was no organization amongemployees of children's wear manufacturers and that they were "in fact not gov-erned or taken into the I. L. G. W. U." because not considered apparel manu-facturers.The evidence refutes all of the contentions.The contract on its face wasclearly broad enough to cover infants' wear. It recited that that Company wasengaged "in the production of dresses and/or other articles ofwearing apparel"(italics supplied) and it obligated the Company "to employ in the manufactureof all products produced by or for the firm none but members in good standingwith the union."The contract also provided that it should "apply to this shopor any other shop or shops operated by the firm. . . ." The contract also fixeditseparate and lower scale of wages for garment selling (as did infants' wear)at less than $24 a dozen.Substantial portions of the new products consisted of cloth, and the bulk of the.sewing and other production operations were identical with those performedinmanufacturing ladies' wear.Under these circumstances, the fact that alarge portion of the raw materials was of rubber or plastic products, clearly didnot prevent the end product from qualifying as wearing apparel within themeaning of the contract, nor did it throw such manufacture outside the apparelindustry.The undisputed testimony of Walden also estabishes that the Union did havejurisdiction over children's wear; that it had numerous contracts covering22Thus, contention 1 would constitute no defense to prior acts of interference anddiscrimination.Contentions 2, 3, and 4, would notjustify either the discrimination orthe refusal to bargain.Contention 5 would not absolve Respondents from their obliga-tion to bargain fora legalcontract. EVA-RAY DRESS MANUFACTURING COMPANY, INC.379children'swear, including one in Chattanooga ; and that it was presentlyattempting to organize in Atlanta the Alexis Panty Shop, Respondents' com-petitor, who was engaged in producing a similar line of infants' wear.It is therefore concluded and found that infants' wear constituted articles ofwearing apparel and that its manufacture was covered by the contract.(3)There is no evidence that any special or different skills were required inthe manufacture of infants' wear than were possessed by Respondents' formeroperators, whose services Respondents admittedly considered satisfactory.Thebulk of the work-the ordinary sewing operations-were performed on theidentical machines which had been used in making women's dresses. Further-more, in recruiting help by advertisement and through the employment services,Respondents specified only "machine operators."In fact, the evidence establishes that after the layoff, Respondents hired no onewho had previous experience in making baby clothes.Though most of the newoperators were "experienced," the evidence is undisputed that they had gottentheir experience in other garment factories, such as dress, overall, and pantsfactories.Indeed, the evidence is clear that to Respondents' experienced oper-ators-the making of the children's garments involved simple and familiaroperations, the rudiments of which could be picked up in a few minutes andfull proficiency in which could be developed in 2 or 3 weeks at the outside.To the extent thatspecialoperations were involved in either of the two lines,practically all of them were required in making ladies' apparel, since the manu-facture of that line involved operations on special machines for shirring, tucking,pinking, making blouses, etc.The only special operation on infants' wear wasthe installation of snaps or fasteners by two gripper machines."(4)Respondents contended at the hearing that Eva-Ray's charter did notauthorize it to engage in the manufacture of infants' wear and that the organ-ization of a new corporation was necessary for that purpose and was otherwisedesirable for the purpose of obtaining a new trade name under which to marketthe new product.The petition for incorporation under which Eva-Ray was ordered incorporatedprovided :The general nature and purpose of the business is the manufacture andsale of all types of women's wearing apparel, including dresses, suits, skirts,blouses,and other related items.[Emphasis supplied.]Respondents' position was that infants' wear were not related items to women'swearing apparel," and that, legally stated, the manufacture of infants' wear byEva-Ray was or would have beenultra vires.^The issue is considered an immaterial one in view of the earlier finding hereinthat the manufacture of infants' wear was covered by the contract and becauseof the considerations next set forth.Respondents' counsel admitted in oral argument that both a change of nameand a broadening of powers specifically to cover infants' wear could have been23These were the only new machines which Respondents found it necessary to acquirein converting to the new line.24Based on testimony of Gladys Orr and the opinion or conclusion to that effect expressedby Mrs. Seplin as a witness.However, Respondents' counsel would vouchsafe no explanation of how Eva-Ray hadbeen able to engage in such manufacture from December 7 to February 2, but took thebald position that no such manufacture had occurred and, in fact, that the plant was notin operation at all during the period.Both the stipulation and other evidence in therecord establish the contrary. 380DECISIONS. OF NATIONAL LABOR RELATIONS BOARDaccomplished by an amendment to Eva-Ray's charter.Certainly. such an amend-ment would not have avoided the corporation's contractual obligations, to theUnion and it would otherwise have accomplished everything which Respondentsrepresented they desired to obtain.Actually, were Respondents' reasons for the formation of a new corporationaccepted at face value, they would not thereby escape their contractual obliga-tions to the Union or to their employees, since the circumstances of Petite Tot'ssuccessorship, previously summarized, reveal that it was in all respects thealterego of its predecessor, Eva-Ray, and of the Seplins themselves. Cf. E.C. BrownCompany, et al.,81 NLRB 140;N. L. R. B. v. Hopwood Retinning Company,98 F. 2d97 (C. A. 2). Indeed Seplin's explanation was that the new corporation wasformed to obtain a new trade name. The Board has many times granted enforce-ment orders against successor corporations and other successors in businesswhere the relationship between the two managements was less close than in thepresent case."(5)Respondents finally urged at the hearing (in apparent. reliance on Section14 (b),27 that their contract with the Union was illegal because the union-shopprovisions were in conflict with the Georgia statute.2' The pertinent provisions. ofthe contract have been briefly summarized at page 370;supra.The union-shop provisions were clearly valid under the "closed-shop" proviso ofSection 8 (3) of the original National Labor Relations Act, which expressly pro-tected contracts "requiring as a condition of employment membership" in a labororganization.This of course covered both union-shop and closed-shop contracts.As amended (Section 8 (a) (3) of the present Act) the section permitted acontinuation of union-shop contracts provided the union (the representative un-der Section 9 (a) of the employees in an appropriate unit) shall have firstobtained a certification by the Board after an election as provided in Section 9(e).There is no evidence that such a certification was obtained here.However,Section 102 of the Labor Management Relations Act provides as follows :No provision of this title shall be deemed to make an unfair labor practiceany act which was performed prior to the date of the enactment of this Actwhich did not constitute an unfair labor practice prior thereto, and the provi-sions of Section 8 (a) (3) and Section 8 (b) (2) of the National Labor Rela-tions Act as amended by this title shall not make an unfair labor practice theperformance of any obligation under a collective-bargaining agreement en-tered into prior to the date of the enactment of this Act, or (in the case of anagreement for a period of not more than one year) entered into on or aftersuch date of enactment, but prior to the effective date of this title, if the26 See,for example,Stonewall Cotton Mills,80 NLRB 325:Alexander Milburn Company,78 NLRB747; Parkside Hotel,74 NLRB 809;M. M. Jo$ee Company, et al.,74 NLRB1568;National GarmentCo., 69 NLRB 1208; and cf.Southport Petroleum Company v.N. L..R.B., 315 U. S. 100;N. L. R. B. v. Colten,105 F. 2d 179 (C. A. 6).27 Section 14 (b) : "Nothing in this Act shall be construed as authorizing the executionor application of agreements requiring membership in a labor organization as a conditionof employment in any State or Territory in which such execution or application is prohib-ited by State or Territorial law."28 Section 54-904 of the Georgia Code (Acts of 1947, pages 616-18) is as follows:Any provision in a contract between an employer and a labor organization whichrequires as a condition of employment, or of continuance of employment, that anyindividual be or remain a member or an affiliate of a labor organization, or that anyindividual pay any fee, assessment, or other sum of money whatsoever, to a labororganization, is hereby declared to be contrary to the public policy of this State, andany such provision in any such contract heretofore or hereafter made shallbe abso-lutely void. EVA-RAY DRESS. MANUFACTURING COMPANY, INC.381performance of such obligation would not have constitutedan unfair laborpractice under Section 8 (3) of the National Labor Relations Act prior,tothe effective date of this title, unless such agreementwas renewed orextended subsequent thereto.The legislative history of this section shows clearly that the standards of theoriginal Act were to apply to all existing compulsory membership agreements.Thus it is stated in Senate Report 105, 80th Cong., 1st Sess., page 28:Section 102 states the effect to be given violations of the act prior to theeffective date of the proposed amendments. This section of the bill relieveian employer or a union from any liability arising out of action taken undera compulsory membership agreement which meets the standards of SectionS (3) of the present Wagner Act even though it falls short of the conditionsproposed by these amendments.In other words these amendments, wouldnot apply unless the contract, pleaded in justification for what would other=wisebean act of discrimination, was renewed or extended subsequent to theeffective date of the amendments.[Italics supplied.]There was no renewal or extension of the present contract, and its original termof 3 years had not expired at the time of the commission of the unfair labor,practices.Section 14 (b) does not affect these conclusions.That section, like Section8 (a) (3), was one of the amendments to the National Labor Relations Act con-tained in Section 101 of the Labor Management Relations Act. But the pro-visions relating to the effective date of certain of the changes made by theamendments were not written as a part of the National Labor Relations Act,but as Sections 102, 103, and 104 of the Labor Management Relations Act. Sec-tion 102 expressly excepts from the application of the amendments compulsorymembership agreements which qualify under its provisions, i. e., those whichmeet the standards of the Wagner Act. As has been shown the present con-tract is one which does.On the basis of all the evidence, it is therefore concluded and found that theRespondents made the shutdown and layoff of employees in November 1948,and that they at all times subsequent thereto refused to reinstate20said em-ployees, because of their membership in and activities on behalf of the Union andthat they conditioned the reinstatement of Bozeman upon her withdrawal fromthe Union.By said acts Respondents discriminated and are discriminatingagainst said employees in order to discourage membership in the Union, and theythereby also interfered with, restrained, and coerced their employees in the exer-cise of the rights guaranteed in Section 7 of the Act 5°2.The refusal to bargaina.The appropriate unit; the representation by the Union of a majority thereinAll employees of the Respondents employed at the Atlanta plant except foroffice and clerical employees, and guards, professional employees, and super-29The request for reinstatement by the Union was sufficient.Sifers Candy Company,75 NLRB 297. Moreover, Respondents were under an obligation to recall and reinstatethe employees inasmuch as Respondents had initially discriminated against them by theunlawful shutdown and layoff.Ibid.39The findings of the commission of unfair labor practices are made herein againstboth Respondent corporations jointly because of the finding that Petite Tot is thealteregoof Eva-Ray, and in effect only a new name under which an identical ownership andmanagement operates the business.See discussion at pages 379-80,infra. 382DECISIONS OF NATIONALLABOR RELATIONS BOARDvisors, as defined inthe Act,.constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Acts'In or around May 1946, a majority of the employees of the Respondents in thesaid unit designated the Union as their representative for the purposes of collec-tive bargaining with the Respondents.At all times since May 1946, the Unionhas been the representative for the purpose of collective bargaining of a majorityof the employees in said unit, and by virtue of Section 9 (a) of the Act has beenand isnow the exclusive representative of all the employees in said unit for thepurposes of collective bargaining in respect to rates of pay, wages,hours of em-ployment, and other conditions of employment.Respondents made no contention that the Union was not the bargaining rep-resentative of the employees of Eva-Ray while it was engaged in the manufac-ture of women's apparel. They contended, however, that the Union did notrepresent employees engaged in the manufacture of infants'wear because suchmanufacture was not covered by the contract.That contention was rejectedunder Section B,1,supra.Respondents also contended that the Union was not the bargaining agent forthe employees of Petite Tot because it did not in fact represent a majority ofthe employees of Petite Tot after its incorporation.It has been found, how-ever, that all of Eva-Ray's employees within the unit were members of theUnion.The loss of the Union's majority was the result of Respondents' discrimi-nation against the members of the Union as herein found and left the Union'srepresentative status undisturbed.Of.Consolidated Machine Tool Corporation,163 F. 2d 376, cert. den. 332 U. S. 824.The obligation to recognize that statusand to bargain with the Union descended to Petite Tot for reasons set forth underthe next section of this Report.b.The refusal to bargainThere is no dispute that the Respondents failed to notify or consult with theUnion about the shutdown and the mass layoff of employees. Such failure hasbeen held by the Board to constitute a distinct refusal to bargain(Pepsi-ColaBottling Company of Montgomery,72 NLRB 601, 602; and seeSullivan Dry Dockand Repair Corporation,67 NLRB 627, 636-639).The necessity for such notification and for bargaining in relation to the layoffwas accentuated in the present case by Respondents' express contractual obliga-tion "to see that equal division of work shall prevail at all times during the lifeof (the) agreement."Respondents made no attempt to observe that provision,either during the period the layoffs were being made or during the period ofcurtailed operations which followed.It is also undisputed that the Respondents dealt unilaterally with their em-ployees at all times subsequent to the shutdown on November 26 with respectto wages, hours, and working conditions.Most of their contentions have alreadybeen analyzed and rejected under the discussion of the discriminatory failure toSiThe record discloses no issue on the question of the appropriateness of the unit claimedby the General Counsel.Though Respondents in their answer neither admitted nordenied the allegations of the complaint "for lack of sufficient information," they offeredno evidence to controvert that of the General Counsel on which the foregoing findings arebased, andtheir counsel made no contention during the hearing or in oral argument thatthe claimed unit was not appropriate.The change to the manufacture of infants' garments did not operate to render the unitinappropriate since the evidence establishes,as has been found,that the making of thenew products did not require different skills than were exercised by the former operatorson the old products.Pacific Plastic& Mfg.Co., 68 NLRB 52. EVA-RAY DRESS MANUFACTURING COMPANY, INC.383.reinstate the former employees.Other contentions directed more specificallyto the charge of a refusal to bargain remain to be considered..Insofar as. Eva-Ray is concerned, Respondents point to Seplin's statement toWalden around December 7 or 10 that Eva-Ray was out of existence, that he didnot consider the new products to be covered by the contract, and that the Unionshould get its attorney and he would get his and they would work out a contract;and they point further to Walden's admission that the Union made no furthercontacts for that purpose 'Those statements are not, however, to be considered as if occurring in a vacuum;they are not isolated from their setting, and they must be viewed in the lightof the events which both preceded and followed them.It has already been pointed out that though the decision to dissolve Eva-Rayand to convert to a new product had been reached by the time of the layoff,Respondents had carefully withheld any inkling thereof from the employees andfrom the Union ; that while leading the employees to believe they were to berecalled after a temporary shutdown, the Seplins had no intention of recallingthem but had, to the contrary, substantially consummated plans by which theyhoped to escape the union contract completely.The entire conversation between Walden and Seplin as summarized at page 374,suprais also most illuminating.Thus, though reiterating the defense previouslymentioned to Walden on the telephone that Eva-Ray was out of existence, Seplinadded the contention that the contract did not cover employees engaged on infants'wear ; but when Walden disputed the latter claim and insisted that Seplin rein-state his former operators, Seplin stated in final refusal that he would not hire.them backunder any circumstances because they had forced him out of business.Here stands revealed Seplin's basic objection to dealing with those employeesand with the Union as their representative.Such adamant refusal for the unrea-sonable and unexplained reason stated rendered wholly futile the following ofSeplin's earlier suggestion that the Union's attorney consult with his attorney forthe purpose of working out a contract.Establishing both the futility and the lack of good faith in the suggestion isthe fact that when it was subsequently followed by the Union in the letters ofJanuary 29 and 31, Respondents' statement of their refusal to bargain, throughtheir attorney, was based on the bare reiteration of the contention that Eva-Ray'slegal existence was at an end. And though Kaye represented both corporations,his letter made no reference to the incorporation by the Seplins of Petite Tot,to the fact that it was the successor of Eva-Ray, operating the same plant withsubstantially the same equipment and under the same ownership and manage-ment, nor did it mention or assert the other defenses previously relied on bySeplin nor the others belatedly asserted at the hearing.The blunt rejection byKaye of the Union's requests to bargain finally refutes Seplin's earlier representa-tions that he intended that his attorney would "work out a new contract" withthe Union.It is inferred and found, under all the circumstances, that Seplin's referral ofthe Union to his attorney was only a device to gain time for the completion ofthe legal steps considered necessary to circumvent the Union.The prior discussion has concerned mainly the period before February 2, duringthe legal existence of Eva-Ray.At all times during such period, Eva-Ray was ofcourse obligated to bargain with the Union as the employees' statutory representa-tive.That obligation to bargain imposed by the Act was not extinguished by theasExcept,of course,the letters of January 29 and 31 from the Union's attorneys,by whichtime Eva-Ray's dissolution was virtually completed. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDdissolution of one corporation and the formation of a new one under the circum-stances here present "By its very nature and purpose it ran with the business ;and it is therefore binding on Petite Tot, the successor corporation, which, withfull knowledge of its predecessor's obligation to bargain, took over and continuedthe business.Northwest Glove Company, Inc.,74 NLRB 1697, 1700, and casesthere cited. Indeed, as previously found, Petite Tot was no more than thealteregoof Eva-Ray.Petite Tot was therefore tinder obligation to respond. to the requests containedin the letters of January 29 and 31 from the Union's attorneys. It ignored themand ignored the Union and continued to deal unilaterally with its employees on.allmatters concerning their rates of pay, wages, hours of employment, and otherconditions of employment.On the basis of the entire evidence, therefore, it is concluded and found thatRespondents' refusal to notify and consult with the Union about the shutdownand mass layoff of employees in November 1948, and about the division of workamong the employees during the period of the layoff and subsequent thereto, andtheir refusal thereafter to negotiate with the Union or discuss the Union'srequest that the old employees be recalled when the plant reopened and after theplant reopened, constituted refusals to bargain and distinct violations of Section8 (a) (5) of the Act(Pepsi-Cola Bottling Company of Montgomery,72 NLRB 601,602, and cases there cited in footnote 2), as well as interference with and restraintand coercion of the Respondents' employees in the exercise of the rights guaran-teed in Section 7.34Similarly, their subsequent acts in refusing the Union's requests to negotiate inthe letter of January 31, and their unilateraldealingswith their employees withrespect to wages, hours, and conditions of employment, as herein found, also.constituted refusals to bargain and further violations of Sections 8 (a) (5) and8 (a) (1).3.Alleged interference, restraint, and coercionThe complaint alleged that Respondents committeed the following independentacts of interference, restraint, and coercion :a.Unilaterally instituted changes in wages, hours, and working conditions ;b.Threatened to lock out and refuse employment to employees becauseof their union membership and activities ;c.Conditioned reinstatement of temporarily laid-off emplyees upon with-drawal from the Union and cessation of activities on healf of the Union;andd.Threatened and warned employees that they would close the Atlantaplant and move from the city to avoid dealing with the Union.There is no evidence to support paragraph d.33Actually the dissolution of Eva-Ray did not bring about its total extinction norextinguish demands or causes of action against it.Thus the Georgia statute expresslyprovides for the continuation'of corporate existence for a term of 3 years and until the dis-position of all suits begun within that time for the purpose of prosecuting and defendingsuits.Georgia Acts, 1938, pp. 214et seq.;and cf. Georgia Code, 1933, Sees..22-1208 and22-1211.Similar statutory provisions have been cited by the courts in directing enforce-ment of the Board's orders against dissolved corporations.See for exampleN. L. R. B. v.Timken Silent AutomaticCo., 114 F. 2d 449 (C. A. 2), andDeBardeleben v. N. L. R. B.,135F. 2d 13 (C. A. 5).34The findings of the commission of unfair labor practices are made herein against bothcorporations jointly.. See footnote 30,supra. EVA-RAY DRESS MANUFACTURING COMPANY, INC.385.Certain acts of discrimination and of refusal to bargain, relevant also tosupport paragraphs a, b, and c, have already been found to constitute acts ofinterference, restraint, and coercion 36Aside from those the evidence. does notestablish the commission of independent acts of interference, restraint, andcoercion as alleged.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondents set out in Division III hereof,occurring in connection with the operation of the Respondents described in Divi-sionI hereof, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYIt has been found, for reasons stated in Division III, B, hereof, that bothRespondents. are guilty of. the unfair labor practices found herein to have beencommitted.It will therefore be recommended that the Respondents jointly andseverally be required to remedy their violations of the Act.Since it has been found that the Respondents have engaged in unfair laborpractices, it will, be recommended that they cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It having been found that Respondents' discriminatorily laid off the 26 em-ployees listed in Appendix A, on various dates between November 14 and 26, 1948,and that upon entering into the manufacture of infants' wear for inventory on orabout December 7, Respondents discriminatorily failed and refused to reinstatesaid employees; it will be recommended that Respondents offer each of them herformer position or a substantially equivalent position (seeThe Chase NationalBank of The City of New York, San Juan, Puerto Rico Branch,65 NLRB 827, 829)that she would have occupied but for Respondents' discrimination, without preju-dice to her seniority or other rights and privileges, dismissing if necessary anyemployees hired in their place since December 6, 1948, and make them whole forany loss of pay they may have suffered by reason of such discrimination by pay-ment to each of them of a sum of money equal to that which she normally wouldhave earned as wages from December 7, 1948, to the date of the offer of rein-statement, less her net earnings during such period (SeeMatter of CrosserrLumber Company,8 NLRB 440).It having been found that Respondents have since on or about November 14,1948, refused to bargain collectively with the Union as the exclusive representa-tive of their employees in an appropriate unit, it will be recommended that theRespondents, upon request, bargain collectively with the Union.It having been found that the Respondents have engaged in certain acts ofinterference, restraint, and coercion, it will be recommended that the Respond-ents cease therefrom.The violations of the Act which the Respondents committed are in the opinionof the undersigned persuasively related to other unfair labor practices proscribed95E. g.,the unilateral reduction in wages after the shutdown and the other unilateraldealings with the employees;the conditioning of Bozeman's reinstatement upon withdrawalfrom the Union ; the refusal to reemploy employees because of their union membership.There is no evidence ofthreatsas such to lock out and to refuse employment for that reason. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDby the Act,and the danger of their commission in the future is to be anticipatedfrom the Respondents'conduct in the past.The preventive purposes of the Actwill be thwarted unless the order is coextensive with the threat.In order, there-fore, to make more effective the interdependent guarantee of Section 7, to preventa recurrence of unfair labor practices and thereby minimize the industrial strifewhich burdens and obstructs commerce,and thus effectuate the policies of theAct, it will be recommended that the Respondents cease and desist from infringingin any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,the undersigned makes the following :CONCLUSIONS OF LAW1. International Ladies' Garment Workers' Union, A. F. L., is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.All employees of the Respondents employed at the Atlanta plant, except foroffice and clerical employees,and guards,professional employees,and supervisors,as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.At all times since May 1946, International Ladies' Garment Workers'Union, A. F. L., has been and now is the exclusive representative of all of theemployees of the Respondents in the unit above described for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.4.By refusing on or about November 14, 1948, and at all times thereafter,to bargain with International Ladies' Garment Workers' Union,A. F. L., asthe exclusive representative of all their employees in the aforesaid appropriateunit, the Respondents have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employees of theindividuals named in Appendix A attached hereto, thereby discouraging member-ship in International Ladies' Garment Workers' Union,A. F. L., the Respondentshave engaged in and are engaging in unfair labor practices within the meaningof Section 8 (a) (3) of the Act.6.By interfering with, restraining,and coercing their employees in the exerciseof rights guaranteed in Section 7 of the Act,Respondents have engaged in andare engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.7.The aforesaid unfair labor practices are 'unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record of the case, the undersigned recommends that Eva-RayDress Manufacturing Company, Inc., and Petite Tot, Incorporated,jointly andseverally, their officers, agents,successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Ladies' GarmentWorkers' Union,A. F. L., as the exclusive representative of all their employeesin the unit heretofore found appropriate,with respect to rates of pay, wages,hours of employment,and other conditions of employment; EVA-RAY DRESS MANUFACTURING COMPANY, INC.387(b)Unilaterally instituting changes in wages, hours, and working conditions;(c)Conditioning reinstatement of laid-off employees upon withdrawal fromthe Union ;..(d)Discouraging membership in International Ladies' GarmentWorkers'Union, A. F. L., or in any other labor organization of their employees, by dis-criminatorily laying off and refusing to reinstate any of their employees or bydiscriminating in any other manner in regard to their hire and tenure of employ-ment of any term or condition of employment;(e) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist International Ladies' Garment Workers' Union, A..F. L.,or any other labor organization, to bargain collectively through representativesof their own choosing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain from any or all suchactivities except to the extent that such-right may be affected by an agreementrequiring membership in a labor organization as a condition of employment asauthorized in Section 3 (a) (3) of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to the 26 individuals listed in Appendix A immediate and fullemployment at the same or substantially equivalent positions at which they wouldhave been employed but for the Respondents' discrimination against them, with-out prejudice to their seniority and other rights and privileges, in the manner setforth in the section entitled "The remedy,"supra,and make them whole for anyloss of pay they may have suffered by reasons of Respondents' discriminationagainst them, by payment to each of them of a sum of money equal to the amountwhich she would normally have earned as wages during the period from the dateof the Respondents' discrimination against her to the date of Respondents' offerof reinstatement,less her net earnings during that period ;(b)Upon request, bargain collectively with International Ladies' GarmentWorkers' Union, A. F. L., as the exclusive representative of all the employeesin the bargaining unit described herein, with respect to rates of pay, wages,hours of employment, and other conditions of employment,and if an under-standing is reached, embody such understanding in a signed agreement ;(c)Post at their Atlanta, Georgia, plant copies of the notice attached heretomarked Appendix B. Copies of the said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by Respondents, beposted by Respondents immediately upon receipt thereof, and maintained bythem for sixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable stepsshall be taken by Respondents to insure that said notices are not altered, defaced,or covered by any other material ; and(d)Notify the Regional Director for the Tenth Region (Atlanta, Georgia) inwriting, within twenty (20) days from the receipt of this. Intermediate Reportand Recommended Order, what steps Respondents have taken to comply herewith.It is further recommended that, unless on or before twenty (20) days fromthe date of the receipt of this Intermediate Report and Recommended Order,Respondents notify said Regional Director in writing that they will comply withthe foregoing recommendations, the National Labor Relations Board issue anorder requiring Respondents to take the action aforesaid.882191-51-213 388DECISIONSOF NATIONAL' LABORRELATIONS BOARD:As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an. original and six copies of a statement in writing setting forth. such excep-tions to the Intermediate Report and Recommended Order or to any other partof the record or proceeding (including rulings upon all motions or objections)as he relies upon, together with the original and six copies of a brief in sup-port thereof ; and any party may, within the same period, file an original andsix copies of a brief in support of the Intermediate Report and RecommendedOrder.Immediately upon the filing of such statement of exceptions and/orbriefs, the party filing the same shall serve a copy thereof upon each of theother parties.Statements of exceptions and briefs shall designate by precisecitation the portions of the record relied upon and shall be legibly printed ormimeographed, and if mimeographed shall be double spaced. Proof of serviceon the other parties of all papers filed with the Board shall be promptly madeas required by Section 203.85.As further provided in. said Section 203.46 shouldany party desire permission to. argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofservice of the order transferring the case to the Board.In -the event no Statement of Exceptions is filed as provided by the afore-said Rules and Regulations, the findings, conclusions, recommendations, andrecommended order herein contained shall, as provided in Section 203.48 of said,Rules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 20th day of September 1949.GEORGE A. DowNINO,Trial Exam,iner.APPENDIX ANell AlbertMattie BeallMyrtle BozemanDorothy BrewsterMarie CauseyAlice CoachmanClara DennisNettie FergusonOdelle GossLouise HarbinMary HardwickPearl HesterMrs. J. A. JohnsonDella MaxwellLeila McDermottFannie MillerAlma MooreMary PikeVirginia PittMildred RawlinsSusie M. SmithNora StroupBeatrice TaylorGeorgia L. TeateGeorgia WardJessie WilsonAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that : EVA-RAY DRESS MANUFACTURING COMPANY, INC.389WE WILL NOT refuse to bargain collectively with INTERNATIONAL LADIES'GARMENT WORKERS' UNION, A. F. L., as the exclusive representative of allour employees in the appropriate unit described below..WE WILL NOT unilaterally institute changes in wages, hours, and workingconditions.WE { WILL NOT condition reinstatement of laid-off employees upon !with-drawal from the union.WE WILL NOT discourage membership in INTERNATIONAL LADIES' GARMENTWORKERS' UNION, A. F. L., or any other labor organization of our employees,by discriminatorily laying off and refusing to reinstate any of our employeesor discriminate in any other manner in regard to their hire and tenure ofemployment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain,,or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist INTERNATIONAL LADIES' GARMENT WORKERS'UNION, A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concerted ac-tivities for the purposes of collective bargaining or other mutual aid orprotection, and to refrain from any and all such activities except to theextent that such right may be affected by an agreement requiring membershipin a labor organiaztion as a condition of employment and authorized bySection 8 (a) (3) of the Act.WE WILL offer to the following named individuals, immediate and fullemployment at their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges, and make themwhole for any loss of pay suffered as a result of the discrimination againstthem :Nell AlbertMattie BeallMyrtle BozemanDorothy BrewsterMarie CauseyAlice CoachmanClara DennisNettie FergusonOdelle GossLouise HarbinMary HardwickPearl HesterMrs. J. A. JohnsonDella MaxwellLeila McDermottFannie MillerAlma MooreMary PikeVirginia PittMildredRawlinsSusie M. SmithNora StroupBeatrice TaylorGeorgia L. TeateGeorgia WardJessieWilsonWE WILL bargain collectively upon request with INTERNATIONAL LADIES'GARMENT WORKERS' UNION, A. F. L., as the exclusive representative of allthe employees in the bargaining unit described herein, with respect to ratesof pay, wages, hours of employment, and other conditions of employment, andif anunderstanding is reached, embody such understanding in a signedagreement.The bargaining unit is :All our employees employed at our Atlanta plant, except for officeand clerical employees, and guards, professional employees, and super-visors, as definedin the Act. 390DECISIONSOF NATIONALLABOR RELATIONS BOARD.All our employees are free to become or remain members of said union orany other labor organization.EVA-RAY MANUFACTURING COMPANY, INC.,Employer.By ------------------------------------------Dated-------- -----------(Representative)(Title)PETITE TOT, INCORPORATED,Employer.By -------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.